          Case 1:20-cr-00078-AT Document 248 Filed 09/13/21 Page 1 of 1


                                                                     USDC SDNY
UNITED STATES DISTRICT COURT                                         DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                        ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                            DOC #: ____________________
                                                                     DATE FILED: __9/13/2021

               -against-
                                                                               20 Cr. 78-3 (AT)
STEFVON ELEY,
                                                                                   ORDER
                                Defendant.
ANALISA TORRES, District Judge:

        The substitution of counsel hearing scheduled in this matter for September 23, 2021 at
10:00 a.m. is ADJOURNED to September 23, 2021, at 2:00 p.m. The hearing shall proceed in
Courtroom 15D of the United States Courthouse, 500 Pearl Street, New York, New York 10007.
In light of the ongoing COVID-19 pandemic, all individuals seeking entry to 500 Pearl Street
must complete a questionnaire and have their temperature taken before being allowed entry into
the courthouse. To gain entry to 500 Pearl Street, follow the instructions provided here:

       https://www.nysd.uscourts.gov/sites/default/files/2020-10/QR%20Sign%20-
       %20Public_Media_v.5.pdf.

        All individuals must practice social distancing at all times in the courthouse. Individuals
must wear a mask that covers their nose and mouth at all times in the courthouse. Bandanas,
gaiters, and masks with valves are not permitted.

       The Government need not attend.

       Co-counsel, members of the press, and the public may access the audio feed of the
hearing by calling (888) 398-2342 or (215) 861-0674 at the time of the hearing, and entering
access code 5598827.

       SO ORDERED.

Dated: September 13, 2021
       New York, New York
